  Case 15-81875      Doc 34       Filed 11/16/18 Entered 11/16/18 10:44:49           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JAMES E. BOLLMAN                      §       Case No. 15-81875
       PATRICIA L. BOLLMAN                   §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/21/2015.

       2) The plan was confirmed on 11/06/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 07/26/2018.

       6) Number of months from filing or conversion to last payment: 36.

       7) Number of months case was pending: 39.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $25,420.00.

       10) Amount of unsecured claims discharged without full payment: $51,756.43.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81875      Doc 34       Filed 11/16/18 Entered 11/16/18 10:44:49       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 21,600.00
      Less amount refunded to debtor(s)                           $ 0.00
NET RECEIPTS                                                                    $ 21,600.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,420.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,748.10
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 5,168.10

Attorney fees paid and disclosed by debtor(s):                 $ 580.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid        Paid
ATTORNEY MARK E ZALESKI             Lgl      4,000.00    4,000.00    4,000.00    3,420.00        0.00
CAPITAL ONE AUTO FINANCE            Sec          0.00   22,515.81        0.00        0.00        0.00
HEIGHTS FINANCE CORPORATION         Uns          0.00      915.32        0.00        0.00        0.00
SPRINGLEAF FINANCIAL SERVICES       Sec      3,500.00    3,500.00    3,500.00    3,500.00      184.25
SPRINGLEAF FINANCIAL SERVICES       Uns      4,500.00    1,055.76    1,055.76      869.97        0.00
UNION SAVINGS BANK                  Uns          0.00         NA          NA         0.00        0.00
UNION SAVINGS BANK                  Uns          0.00         NA          NA         0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        800.00      346.50      346.50      285.52        0.00
ADVANCE AMERICA, CASH               Uns        390.00      541.00      541.00      445.80        0.00
AMAZON - SYNCHRONY BANK             Uns        600.00         NA          NA         0.00        0.00
BANKCARD SERVICES -                 Uns        250.00         NA          NA         0.00        0.00
CERASTES LLC                        Uns        440.00      493.50      493.50      406.66        0.00
CAPITAL ONE BANK USA NA             Uns        750.00      751.31      751.31      619.10        0.00
CAPITAL ONE BANK USA NA             Uns        500.00      464.24      464.24      382.55        0.00
DISCOVER BANK                       Uns      1,000.00      979.29      979.29      806.96        0.00
QUANTUM3 GROUP LLC as agent for     Uns        750.00      753.30      753.30      620.74        0.00
HEIGHTS FINANCE CORPORATION         Uns      1,800.00         NA          NA         0.00        0.00
HEIGHTS FINANCE CORPORATION         Uns      1,000.00      635.94      635.94      524.03        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-81875      Doc 34       Filed 11/16/18 Entered 11/16/18 10:44:49    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
COMENITY CAPITAL BANK/PAYPAL        Uns        750.00     673.83     673.83     574.59       0.00
UNION SAVING BANK                   Uns     46,000.00        NA         NA        0.00       0.00
WAL - MART                          Uns        400.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00   5,845.75   5,845.75   4,817.04       0.00
COTTONWOOD FINANCIAL                Uns          0.00   1,350.03   1,350.03   1,112.46       0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00     289.20     289.20     238.31       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     520.62     520.62     429.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     397.66     397.66     321.46       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00     356.15     356.15     293.46       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81875      Doc 34       Filed 11/16/18 Entered 11/16/18 10:44:49     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 3,500.00       $ 3,500.00           $ 184.25
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 3,500.00       $ 3,500.00           $ 184.25

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 15,454.08      $ 12,747.65                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,168.10
       Disbursements to Creditors              $ 16,431.90

TOTAL DISBURSEMENTS:                                            $ 21,600.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81875        Doc 34      Filed 11/16/18 Entered 11/16/18 10:44:49               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
